IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00021-CV

 IN THE MATTER OF THE MARRIAGE OF GABRIELA HERNANDEZ
          AND FRANCISCO HERNANDEZ- JIMENEZ
    AND IN THE INTEREST OF A.L.H. AND G.A.H., CHILDREN,




                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-1426-5


                           MEMORANDUM OPINION


       Appellant, Francisco Hernandez-Jimenez, filed his pro se notice of appeal on

January 20, 2017, challenging the trial court’s final judgment in favor of appellee, Gabriela

Hernandez. The required docketing statement was not received. See TEX. R. APP. P. 32.1.

On February 16, 2017, we sent a letter explaining that the docketing statement must be

filed and warning that the Court would dismiss the appeal if a docketing statement was

not filed within twenty-one days. See id. at R. 42.3(c).
       More than twenty-one days have passed, and we have not received the docketing

statement. Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see also Hensley

v. W.M. Specialty Mortgage, LLC, 2005 Tex. App. LEXIS 9614, at **1-2 (Tex. App.—Waco

Nov. 16, 2005, no pet.) (mem. op.) (dismissing a case for failure to file a docketing

statement).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to Tex. R. App.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P. 5;

10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51,208, 51.941(a)

(West 2013). Under these circumstances, we suspend the rule and order the Clerk to write

off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 22, 2017
[CV06]




In re Hernandez                                                                         Page 2
In re Hernandez   Page 3